Pee Ctjeiam.
Plaintiff in error was convicted in the Essex Court of Quarter Sessions of assault and battery on and criminal abuse of one Sally Bigams—a child between the age of twelve and sixteen years. The case is here on both writ of error and specifications of causes for reversal under a certificate. Several rulings on evidence are presented, but the main point argued is that the verdict is against the weight of the evidence.
There was abundant evidence to support the verdict. In addition to the testimony of the girl herself it appeared that *987she made almost immmediate complaint, was examined by a physician and found to be ruptured, and the defendant admitted to a physician his conduct, paid the doctor’s bill and •offered to pay for the support of the child that was later in •due time born.
As to the points for reversal based on alleged rulings on •evidence, we think there was no error. No one of these rulings is of sufficient importance to call for extended discussion and the judgment is affirmed.